Scileppi, J. (dissenting).
The judgment appealed from should be affirmed.
Defendant, apparently distraught over the outcome of a 1964 Family Court proceeding, in which Judge Peterson was the Presiding Judge, sought on two separate occasions to effect a citizen’s arrest of the Judge. The present conviction arises out of the second incident during which the defendant, equipped with a tape recorder and microphone, accosted the Judge in chambers, advised him of the intended arrest and demanded a statement.
Defendant’s conduct in attempting the arrest, quite apart from the question of its legality, was, under the circumstances, beyond reasonable doubt calculated to ‘ ‘ harass, annoy or alarm ’ ’, within the meaning of section 240.25.
Since the evidence was sufficient to support the conviction, I cast my vote for affirmance.
Chief Judge Fuld and Judges Burke, Breitel, Jasen and Gibson concur in memorandum; Judge Sceleppi dissents and votes to affirm in an opinion in which Judge Bergan concurs.
Judgment reversed, complaint dismissed and fine remitted in a memorandum.